Citation Nr: 1018908	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  98-01 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder to include chronic bronchitis and, if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1989 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record shows that a May 2004 rating decision granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned an effective date of March 28, 1997.  The 
Veteran submitted a timely notice of disagreement (NOD) in 
August 2004 with respect to the assigned effective date.  In 
April 2005, the Board remanded the Veteran's claim of 
entitlement to an effective date prior to March 28, 1997 for 
the grant of service connection for PTSD to issue a statement 
of the case (SOC).  See Manlincon v. West, 12, Vet.App. 238 
(1999).  The RO issued a SOC in September 2005.  However, the 
Veteran did not perfect an appeal of this issue to the Board 
by filing a substantive appeal either within sixty days of 
the issuance of the statement of the case or within one year 
of the issuance of the May 2004 rating decision as required 
by VA regulations to perfect an appeal to the Board.  38 
C.F.R. § 20.302.  Therefore, the issue is not before the 
Board at this time.  

The Veteran also claimed entitlement to service connection 
for sleep apnea.  However, in an October 2009 statement, the 
Veteran withdrew his appeal for service connection for sleep 
apnea and, consequently, the issue is no longer in appellate 
status.  

Subsequent to the most recent SSOC, the Veteran submitted 
additional private treatment records and VA treatment 
records.  The Veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2009).  The VA treatment records and private treatment 
records show continued complaints pertaining to a respiratory 
disorder.  However, the Veteran's complaints are duplicative 
of the medical evidence that was considered by the RO.  
Indeed, the medical evidence considered by the RO included 
diagnoses of a respiratory disorder, to include bronchitis, 
asthma, and chronic obstructive pulmonary disorder (COPD).  
Consequently, the Board finds that the VA treatment records 
are duplicative and cumulative of the medical evidence 
considered by the RO. Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2009). 

In April 2005, the Board remanded the Veteran's claim to 
provide a video conference hearing.  In December 2009, the 
Veteran presented testimony at a personal hearing conducted 
by the use of video conference equipment at the Cleveland RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A.             § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims file.

The issue of entitlement to a respiratory disorder to include 
chronic bronchitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed November 1994 rating decision, the RO 
denied the Veteran's claim for service connection for a 
respiratory disorder because there was no evidence of a 
chronic disability.

2.  Evidence submitted subsequent to the November 1994 rating 
decision is new to the claims file and bears substantially 
and directly on the matter in question.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied the claim 
for service connection for a respiratory disorder is final.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 20.1103 (2009).

2.  The evidence received subsequent to the November 1994 
rating decision decision is new and material and the claim of 
entitlement to service connection for a respiratory disorder 
is reopened.  38 U.S.C.A. § 5108 (1997); 38 C.F.R. § 3.156(a) 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a 
respiratory disorder is being reopened, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

LAW AND ANALYSIS

I.	New and Material Evidence

Initially, the Board notes that the Veteran's claim for 
service connection for a respiratory disorder was denied in a 
November 1994 rating decision.  The RO denied the Veteran's 
claim as there was no evidence of a chronic disability that 
was incurred in active service.  The Veteran was informed of 
his appellate and procedural rights, but the Veteran did not 
submit a notice of disagreement within the one year period 
following the November 1994 rating decision.  As such, the 
decision became final.  See 38 C.F.R. § 20.1103.

In March 1997, the Veteran filed a petition to reopen his 
previously denied claim of entitlement to service connection 
for a respiratory disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  As the Veteran's application 
was filed prior to the regulatory change in August 29, 2001, 
the "old" regulations are for application in this case.  
"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim. 38 C.F.R. § 3.156(a) (1997).  
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, 'credibility' of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

At the time of the November 1994 rating decision, the record 
contained the Veteran's service treatment records and the 
July 1994 VA examination report, and the Veteran's 
statements.  The RO denied the Veteran's claim as the 
evidence did not show that the Veteran had a chronic 
respiratory disorder.  Specifically, the RO stated that the 
Veteran was treated in service for acute respiratory 
complaints which resolved with treatment leaving no chronic 
residuals.  As the previous denial of service connection was 
premised on a finding that the Veteran's respiratory disorder 
was acute and transitory and there was no chronic disability, 
for evidence to be new and material, the evidence would have 
to tend to show that the Veteran had a chronic respiratory 
disorder.  

The evidence associated with the claims file subsequent to 
the November 1994 rating decision consists of VA treatment 
records, private treatment records, and the Veteran's 
statements and hearing testimony.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the November 1994 rating decision and finds 
that the evidence constitutes new and material evidence which 
is sufficient to reopen the previously denied claim for 
service connection for a respiratory disorder.  The majority 
of this evidence is certainly new, in that it was not 
previously of record.  The Board also finds that the private 
treatment records dated in October 1991 and November 1991 are 
material.  The October 1991 private treatment record shows 
that the Veteran presented to the emergency room with 
shortness of breath.  In addition, the private treatment 
records dated in November 1991 include a diagnosis of acute 
tracheo bronchitis and the Veteran reported having a cough 
for 7 weeks.  The private treatment records also show 
numerous diagnoses of chronic bronchitis.  See May 1992, 
December 1992, August 1993, and December 1996 private 
treatment records.  Thus, the evidence suggests that the 
Veteran has a chronic respiratory disorder.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the medical evidence reveals 
diagnoses of chronic bronchitis and numerous visits for 
respiratory problems, the evidence is so significant that it 
must be considered in connection with the evidence previously 
of record.  38 C.F.R. § 3.156(a) (1997).  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for a respiratory disorder.

However, the Board notes that, the adjudication of the 
Veteran's appeal does not end with the finding that new and 
material evidence has been received.  In further adjudication 
of the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.  For the reasons stated in the portion of this 
decision below, the Board concludes that additional 
development is required in order to address the merits of the 
underlying service connection claim.  


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a respiratory 
disorder to include chronic bronchitis, the appeal is granted 
to this extent only.




REMAND

Reason for Remand: To provide a VA examination and provide 
the Veteran appropriate notification.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.               
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board observes that VA did not provide the Veteran a 
medical examination with respect to his claim for service 
connection for a respiratory disorder.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R.         § 3.159(c)(4) 
(2009).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Id.

After a review of the record, the Board finds that the 
Veteran must be afforded a VA examination.  The service 
treatment records show complaints of respiratory problems.  
The October 1989 service treatment record reveals that the 
Veteran was diagnosed with bronchitis, but that it was 
resolved.  An October 1990 service treatment record shows 
that the Veteran had a constant cough and trouble breathing 
for the last several days.  In addition, the post-service 
medical evidence shows that the Veteran was treated for 
bronchitis shortly after separation from service and the 
medical evidence also reveals numerous diagnoses of chronic 
bronchitis and other respiratory conditions.  Yet, with 
respect to the third factor above, the medical evidence does 
not reveal a nexus opinion relating the Veteran's current 
respiratory disorder to active service.  The Court has 
stated, however, that this third element requires a 'low 
threshold' and requires only that the evidence 'indicates' 
that there may be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence 
that indicate that a current disability 'may be associated' 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has consistently stated that he has experienced respiratory 
problems since active service.  As noted above, the post-
service medical evidence shows that the Veteran was treated 
for respiratory disorders, including bronchitis, shortly 
after separation from service and has continued to seek 
medical treatment.  See November 1991 private treatment 
record.  As such, the Board finds that the low threshold has 
been met and a VA examination is necessary to adjudicate the 
claim.

Finally, the Board observes that the Veteran has also 
contended that his current respiratory disorder could be 
related to asbestos exposure.  He stated that he was a boiler 
technician fireman during his service in the Navy.  The 
Veteran's representative explained that the Veteran served on 
the USS Midway which was a very old ship and that the 
Veteran's duties entailed him going into the ship and was 
most likely exposed to asbestos.  The Veteran has not been 
provided notification with respect to this contention.  
Therefore, as the Veteran's claim is being remanded for a VA 
examination, the Veteran should also be provided with 
appropriate notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2009).  In particular, the RO/AMC should 
ensure that its notice letter is in 
compliance with DVB Circular and M21-1, 
Part VI, regarding the Veteran's alleged 
exposure to asbestos while in the 
military.  

2.  The RO/AMC should take appropriate 
action to develop evidence of whether the 
Veteran was exposed to asbestos during 
service, to specifically include seeking 
information as to whether his job duties 
involved working with or near asbestos.  
Such development should include a 
determination regarding the extent to 
which his duties would have exposed him to 
asbestos.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should specifically note whether the 
Veteran has chronic bronchitis as opposed 
to acute bronchitis.  The examiner should 
then provide an opinion as to whether it 
is at least as likely as not that any 
respiratory disorder is causally or 
etiologically related to the Veteran's 
active service.  
The examiner should also indicate the 
relationship, if any, between possible 
asbestos exposure and any diagnosed 
respiratory disorder.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


